Title: To Thomas Jefferson from Jacob Crowninshield, 11 September 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Salem 11th Septr 1805
                  
                  I beg leave to present you with my sincere thanks for your highly obliging communication of the 26th August. From the well known & established character of Mr. Kittredge I have no doubt he will give entire satisfaction in, and faithfully perform all the duties of the office to which you have seen fit to appoint him. his commission I believe has not yet reached here but I presume it may be expected every moment.
                  I am sorry to inform you the British are condemning our vessels in England upon a new plea. it is a common thing for our merchts to reship (after landing) their cargoes bot in the Colonies on the same vessel to Europe &c as may be convenient. vessels thus circumstanced are now captured bound to France & Holland altho’ there is no question as to the property being neutral. they pretend it is the original voyage, & that the landing & reshipping is a mere cover. we are all very uneasy on this subject, as it strikes deeply at our export trade in foreign articles, & will ultimately injure the whole commerce of the Country. Letters as late as July 26th from American merchts of respectability in London, declare that several vessels have been condemned on this ground. as the merchts can not afford to run these risks (for few insurance offices will take them) it is probable many will unload their ships and wait till the squall passes over. I am happy to see Comr Rogers’ letter confirms the information I sent you relative to the Tripoline peace. I again ask permission to tender assurances of my profound attachment and regard in subscribing myself your 
                  most faithful & obliged servt.
                  
                     Jacob Crowninshield 
                     
                  
               